ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Environmental Tectonics Corporation             ) ASBCA No.          61975
                                                )
Under Contract No.       FA8626-10-C-2102       )

APPEARANCES FOR THE APPELLANT:                     Michael H. Payne, Esq.
                                                   Robert G. Ruggieri, Esq.
                                                    Cohen Seglias Pallas Greenhall & Furman, P.C.
                                                    Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Lawrence M. Anderson, Esq.
                                                   Colby L. Sullins, Esq.
                                                    Trial Attorneys

                  OPINION BY ADMINISTRATIVE JUDGE SWEET

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

        It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the parties’
stipulation and agreement, that the appeal is sustained. In the nature of a consent judgment,
the Board makes a monetary award to appellant in the amount of $2,509,395.57, inclusive
of interest, to enable payment by the Judgment Fund, 31 U.S.C. § 1304. See 41 U.S.C.
§§ 7105(e), 7108(b); 31 U.S.C. § 1304(a)(3)(C).

       Dated: September 24, 2020


                                                   JAMES R. SWEET
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals


(Signatures continued)
 I concur                                          I concur



 RICHARD SHACKLEFORD                               J. REID PROUTY
 Administrative Judge                              Administrative Judge
 Acting Chairman                                   Vice Chairman
 Armed Services Board                              Armed Services Board
 of Contract Appeals                               of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
Services Board of Contract Appeals in ASBCA No. 61975, Appeal of Environmental
Tectonics Corporation, rendered in conformance with the Board’s Charter.

      Dated: September 24, 2020




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2